 



Exhibit 10.41
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”), is made and entered into as of
September 16, 2002, by and between ATHENAHEALTH, INC. (the “Company”), and
Robert M. Hueber (“Employee”).
     The parties hereby agree as follows:
     1. Employment; Term.
          (a) The Company employs Employee, and Employee accepts employment with
the Company, upon the terms and conditions contained in this Agreement.
          (b) Term of Employment. Employee’s employment with the Company will
commence on October 7, 2002 (the “Start Date”). The Company and Employee
acknowledge that Employee’s employment is at-will, and is for no definite period
of time. Employee acknowledges and agrees that this Agreement will govern the
terms of Employee’s employment with Company, even though compensation levels may
be adjusted by Company from time to time consistent with Section 3, below.
“Employment Period” means the period commencing on the Start Date and ending on
the effective date of any termination of Employee’s employment with the Company.
     2. Duties.
     During the Employment Period, Employee shall serve as Vice President Sales
or in such other positions and with such other duties and responsibilities as
Company shall from time to time assign to Employee provided that these shall be
at the senior management level within the Company. Employee shall perform
faithfully for the Company the duties of Employee’s position and in accordance
with the directives of the Company. Employee shall comply with procedures and
policies as established by the Company from time to time. Employee shall devote
substantially all of Employee’s business time and effort to the performance of
Employee’s duties to the Company; provided that nothing in this Agreement shall
be construed as preventing the Employee from: (a) investing the Employee’s
assets in any company or other entity in a manner not prohibited by Section 8 or
9 and in such form or manner as shall not require any material activities on the
Employee’s part in connection with the operations or affairs of the companies or
other entities in which such investments are made; or (b) engaging in religious,
charitable or other community or non-profit activities that do not impair the
Employee’s ability to fulfill his duties and responsibilities under this
Agreement. Employee acknowledges that execution of Employee’s duties in a
timely, consistent and prudent manner is vital to the successful operations of
the Company and that

 



--------------------------------------------------------------------------------



 



it is essential that Employee conduct the duties of this position with constant
and watchful attention.
     3. Compensation.
Employee’s initial base salary will be at an annual gross rate of $188,802.80
(the “Base Salary”) which shall, in the sole discretion of the Company, be
subject to increase during the Employment Period. The Base Salary and the cash
commissions and cash bonuses which Employee may be entitled to receive under
this Agreement and Exhibit A attached hereto may not be reduced (i) unless cash
compensation for substantially all other senior management personnel at the same
level and higher of management seniority within the Company is reduced, as
nearly as may be determined, to the same degree, or (ii) except that Employee’s
incentive compensation (and not the Base Salary) may be reduced as a result of
the negotiation contemplated by the following sentence. If, during the
Employment Period, Employee is proposed to be moved to a position other than a
senior sales position in which he is substantially responsible for sales on a
Company-wide basis such that Employee would no longer be entitled to the
commissions and/or bonuses payable under this Agreement and Exhibit A attached
hereto, then the Company and Employee will negotiate in good faith a new
incentive compensation package (which may be an increase or decrease from
Employee’s then-current incentive compensation package) for Employee (which will
be in addition to the Base Salary) in such new position in place of such
commissions and bonuses. Unless otherwise explicitly stated herein the Base
Salary and all other amounts payable to Employee pursuant to this Agreement
shall be payable in accordance with the Company’s payroll practices, as in
effect from time to time, shall be subject to required federal, state and local
taxes and withholdings, and the amount actually paid to Employee will be the
amount payable reduced by any deductions and withholdings as required by law or
as appropriate under the applicable Company employees’ benefits plans. Each
year, before the beginning of the fiscal year, the Company will, after
consultation with Employee in his position of Vice President Sales, set a quota
for sales for the entire Company, for such fiscal year. During each fiscal year,
the Company will pay Employee a commission of .5% on all Company sales made
while Employee is acting as Vice President Sales (or another senior sales
position in which he is substantially responsible for sales on a Company-wide
basis) up to the amount of the quota for such fiscal year and a commission of 1%
on all Company sales made while Employee is acting as Vice President Sales (or
another senior sales position in which he is substantially responsible for sales
on a Company-wide basis) in excess of the quota for such fiscal year. This quota
for the fiscal year beginning January 1, 2003 will be determined by the Company
in good faith in consultation with Employee in his position as Vice President
Sales. For the fiscal year ending December 31, 2002, the Company will pay
Employee a commission of .5% on all Company sales made

-2-



--------------------------------------------------------------------------------



 



while Employee is acting as Vice President Sales (or another senior sales
position in which he is substantially responsible for sales on a Company-wide
basis), commencing with sales made on the Start Date. The Company will pay
Employee a nonrecoverable advance on commissions at the annual rate of $50,000,
payable in equal installments through out the year with each payment of Base
Salary. The calculation of sales and the payment of commissions shall be made in
accordance with the Company’s sales and commissions plan then in effect. The
Company calculates sales for purposes of calculation of its sales and
commissions plan on a different basis from the classification of sales on its
books of accounting. The Company will also pay Employee cash bonuses in
accordance with Exhibit A attached hereto to the extent that the conditions for
such bonuses are fulfilled.
     4. Stock Option Grant.
Upon the Start Date, the Company shall grant Employee options to purchase
300,000 shares of the Company’s Common Stock (at the current strike price of
$0.62 per share, which is equal to the fair market value of the shares at the
time of grant as determined by the Company’s Board of Directors) vesting at the
rate of 25% of the grant one year from the grant date and an additional 1/36th
of the remainder (rounded down to the nearest share) vesting at the end of each
following month until all shares are vested, in accordance with the Company’s
current four-year vesting schedule for new senior-level hires.
This grant will be subject to the terms and conditions in the Company’s stock
option plan and in the Company’s current stock option agreement for vesting of
non-qualified options. Employee hereby represents and warrants to Company on a
continuing basis that Employee does not believe or expect that any unvested
portion of any option granted is compensation for past employment or for any
work done prior to the relevant vesting date. Employee acknowledges and agrees
that under no circumstances will Employee’s right to any unvested options become
vested unless and until any and all conditions stated for vesting in the
relevant stock option agreement have been fulfilled. The Company will also grant
to Employee options to purchase shares of the Company’s common stock in
accordance with Exhibit A attached hereto to the extent that the conditions for
such options grants are fulfilled.
     5. Expenses; Benefits.
          (a) The Company agrees to reimburse Employee, in accordance with the
Company’s policies, for reasonable expenses paid or incurred by Employee in
connection with the performance of Employee’s duties for the Company hereunder.
          (b) Employee shall be entitled to 20 business days of vacation
annually, which vacation shall accrue at a rate of 13.36 business hours per

-3-



--------------------------------------------------------------------------------



 



month; provided that the maximum vacation accrual Employee may have at any time
shall be 30 days. The vacation year begins on Employee’s anniversary date. Of
the vacation days not taken at the end of the calendar year, only ten days may
be carried forward to the following year. Employee may not receive cash in lieu
of the days not taken, except with written consent of the HR Committee.
          (c) Employee shall be entitled to participate in health, life, or
disability insurance, and retirement, pension, or profit-sharing plans and any
other employee benefits plans that may be instituted by the Company for the
benefit of its senior-level management employees generally, upon such terms
contained therein.
     6. Termination
Employee’s employment under this Agreement shall terminate under the following
circumstances set forth in this Section 6.
     (a) Termination by the Company for Cause. Employee’s employment under this
Agreement may be terminated for Cause without further liability on the part of
the Company, except as provided in Section 7(b)(i).
Only the following shall constitute “Cause” for such termination:
(i) willful and material dishonest statements or reports of the Employee to the
Company or any affiliate of the Company or willful and material dishonest acts
of the Employee with respect to the Company or any affiliate of the Company;
(ii) the commission by or indictment of the Employee for (A) a felony or (B) any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made); (iii) failure to perform
to the reasonable satisfaction of the Company’s Board of Directors (the “Board”)
a substantial portion of the Employee’s duties and responsibilities assigned or
delegated under this Agreement or material breach by the Employee of any of the
Employee’s obligations under this Agreement, ; (iv) disloyalty, willful
misconduct, willful insubordination, fraud or breach of fiduciary duty to the
Company (v) willful violation of the rules or policies of the Company or willful
breach of Employee’s obligations or representations under this Agreement;
(vi) the unauthorized disclosure of any Company trade secret or other
confidential information of the Company; or (vii) death or mental or physical
disability or infirmity (provided that any insurance or other similar benefits
due to Employee as a result of death or any such disability or infirmity will
not be affected by virtue of such events being deemed to constitute “Cause”);.
Cause shall be deemed to exist under clauses (iii), (v) and (vi) of this

-4-



--------------------------------------------------------------------------------



 



paragraph only if the events or behavior alleged to constitute “Cause” continue,
in the reasonable judgment of the President or Chief Executive Officer of the
Company, for a period of not less than 30 days after the Company has given
written notice to the Employee of such events or behavior, or Employee has not,
within such 30-day period, substantially cured the effects of such events or
behavior, provided that if material and irreparable injury is likely to result
to the Company by reason of the passage of all or any portion of such 30- day
period, then the period shall be deemed waived. The Company will cooperate in
good faith with the Employee’s efforts to correct any Cause event or behavior
during the 30-day period following the written notice. If Employee cures the
Cause event or behavior during the 30-day period, Cause shall be deemed not to
have occurred.
          (b) Termination by the Employee For Good Reason. The Employee’s
employment under this Agreement may be terminated for Good Reason by the
Employee by written notice to the Board at least 30 days prior to such
termination.
Only the following shall constitute “Good Reason”: (i) any removal of Employee
from the position of Vice President Sales not for Cause as set forth above
unless Employee is offered another senior management position in the Company no
less senior than the position from which he is being removed, (ii) any
significant diminution, without Employee’s prior written consent, in the nature
or scope of Employee’s responsibilities, authorities, powers, functions or
duties not for Cause as set forth above unless Employee is offered another
senior management position in the Company no less senior than his position as it
existed prior to any such diminution or (iii) a material breach by the Company
of any of the Company’s obligations under the Agreement, provided that in the
event of termination for Good Reason, Employee shall first comply with the “Good
Reason Process” and provided further that if material and irreparable injury is
likely to result to the Employee by reason of the passage of all or any portion
of the period necessary for the Good Reason Process then the requirement of Good
Reason Process shall be deemed waived For purposes of this Agreement, “Good
Reason Process” shall mean that (i) the Employee reasonably determines in good
faith that a “Good Reason” event has occurred; (ii) Employee notifies the
Company in writing of the occurrence of the Good Reason event; (iii) Employee
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice, to modify Employee’s employment situation in a
manner so as to cure any Good Reason; and (iv) notwithstanding such efforts, the
Good Reason continues to exist. If the Company cures the Good Reason event
during the 30-day period referenced in this Section 6(b), Good Reason shall be
deemed not to have occurred. If during the pendency of the Good Reason process
the Company terminates the Employee’s employment without Cause, the Employee
shall nevertheless be entitled to receive the termination benefits set forth in
Section 7(b)(ii) below.

-5-



--------------------------------------------------------------------------------



 



          (c) Other Termination. Since Employee’s employment is at-will
employment, either the Employee or the Company may terminate Employee’s
employment at any time for any reason or for no reason, subject to the payment
of severance to Employee in certain circumstances as provided in Section 7. The
Company may terminate Employee’s employment without Cause and any termination by
the Company other than pursuant to Section 6(a) above shall be considered a
Termination without Cause. Any termination of the Employee’s employment by the
Employee other than pursuant to Section 6(b) above shall be considered a
Termination without Good Reason.
          (d) Upon the termination of Employee’s employment for any reason, the
parties shall have no further obligations under this Agreement, except that
those obligations of Employee and the Company under Sections 7, 8, 9 and 10 of
this Agreement and Section A.4. of Exhibit A attached hereto, and the provisions
of Sections 6, 10, 11, 12 and 13 shall remain in effect and binding upon the
parties.
     7. Effect of Termination.
          (a) The Company shall have no liability or obligation to Employee upon
Employee’s termination other than as specifically set forth in this Section 7.
          (b) Upon the termination of Employee’s employment, Employee shall be
entitled to receive only the following:
               (i) Payments Upon Any Termination. Upon any termination of the
Employee’s employment for any reason, the Company shall promptly (i) pay to the
Employee all accrued Base Salary, sales commissions, any benefits under any
plans of the Company in which the Employee is a participant to the full extent
of the Employee’s rights under such plans, accrued vacation pay and any business
expense incurred by the Employee in connection with his duties and properly
reimbursable hereunder and (ii) grant to Employee any stock options that are
required to be granted in accordance with Exhibit A attached hereto but are not
granted at the time of termination, all to the date of termination.
               (ii) Payments Upon Termination For Good Reason or Termination
Without Cause. In the event the Employee’s employment with the Company is
terminated by Employee for Good Reason pursuant to Section 6(b) above or by the
Company without Cause pursuant to Section 6(c) at any time from the date of this
Agreement to the first anniversary of the Start Date, the Company shall, in
addition to any sum payable under Section 7(b)(i) above, promptly (and in no
event more than ten business days following the effective date of termination)

-6-



--------------------------------------------------------------------------------



 



pay to Employee a lump-sum cash payment in an amount equal to the sum of
(A) Employee’s annual Base Salary then in effect (but in no event less than
$188,802.80), plus (B) a sum of money equal to (i) the aggregate amount of any
commissions paid or payable to Employee under Section 3 with respect to the
Employment Period (not including the advance on commissions set forth in
Section 3, but only to the extent that any amount of that advance does not
represent commissions paid or payable under the formula set forth in Section 3
to the date of termination) divided by the number of days in the Employment
Period times (ii) the number of days between the date of termination and the
date that is one year after the Start Date, plus (C) a sum of money that is
equal to (i) the aggregated amounts of cash bonus available under Section B of
Exhibit A for quarters in the first year following the Start Date that are not
ended as of the date of termination times (ii) a fraction the denominator of
which is the number of quarters that have ended between the Start Date and the
date of termination and numerator of which is the number of quarters during the
Employment Period in which Employee has qualified for a bonus under such
Section B, exclusive of this Section 7(b)(ii). In the event the Employee’s
employment with the Company is terminated by Employee for Good Reason or by the
Company without Cause at any time after the first anniversary of the Start Date,
the Company shall, in addition to any sum payable under Section 7(b)(i) above,
promptly (and in no event more than ten business days after the effective date
of termination) pay to Employee severance in such amount as is at least equal to
the amount of severance paid by the Company to senior management level employees
who terminated employment during the year prior to Employee’s termination not as
a result of settlement of legal claims or in situations where “cause” (as
applicable to the particular employee and not as defined in this Agreement)
existed or was alleged to exist, or, if there was no such termination in such
year, then the most recent termination of a senior management level employee in
such circumstances.
          (c) Upon the termination of Employee’s employment for any reason,
Employee shall immediately surrender to the Company all Company property in the
possession, custody or control of Employee, including but not limited to any
computer hardware, software, computer disks and/or data storage devices, notes,
data, sketches, drawings, manuals, documents, records, data bases, programs,
blueprints, memoranda, specifications, customer lists, financial reports,
equipment and all other physical forms of expression incorporating or containing
any Confidential Information (as defined in Section 8 hereof), it being
distinctly understood that all such writings, physical forms of expression and
other things are exclusive property of the Company.

-7-



--------------------------------------------------------------------------------



 



     8. Confidential Information and Inventions.
          (a) Employee recognizes and acknowledges that during the course of
Employee’s employment with the Company, Employee shall have access to
Confidential Information. “Confidential Information” means all information or
material not publicly known which relates to any of its products, services or
any phase of its operations, business or financial affairs. Confidential
Information includes, but is not limited to, the following types of information
and other information of a similar nature (whether or not reduced to writing):
trade secrets, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulas, models, flow charts, software
completed or in various stages of development, source codes, object codes,
research and development procedures, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customers and/or suppliers’ identities,
characteristics and agreements, financial information and projections and
Employee files. Confidential Information also includes any information described
above which the Company obtains from another party and which the Company treats
and/or has an obligation to treat as confidential or designates as Confidential
Information, whether or not owned or developed by the Company. The term
“Company,” as used in this Section 8, means not only athenahealth, Inc., but
also any company, partnership or entity which, directly or indirectly, controls,
is controlled by or is under common control with athenahealth, Inc.
          (b) Both during the Employment Period and at all times thereafter, all
Confidential Information which Employee may now possess or access, may obtain
during or after the Employment Period, or may create prior to the end of the
Employment Period will be held confidential by Employee, and Employee will not
(nor will Employee assist any other person to do so), directly or indirectly,
(i) reveal, report, publish or disclose such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever (other than in the course of carrying out Employee’s duties hereunder
or as expressly authorized by the Company), (ii) render any services to any
person, firm, corporation, association or other entity to whom any such
Confidential Information, in whole or in part, has been disclosed or is
threatened to be disclosed by or at the instance of Employee, or (iii) use such
Confidential Information except for the benefit of the Company and in the course
of Employee’s employment with the Company. The foregoing will not apply to the
extent any Confidential Information becomes, through no fault of employee,
generally known to the public or within the Company’s industry, or Employee is
required to disclose any Confidential Information by applicable law or legal
process so long as Employee promptly notifies the Company of such pending
disclosure and consults with the Company prior to such disclosure

-8-



--------------------------------------------------------------------------------



 



concerning the advisability of seeking a protective order or other means of
preserving the confidentiality of the Confidential Information.
          (c) Any Inventions (as defined below) in whole or in part conceived,
made or reduced to practice by Employee (either solely or in conjunction with
others) during or after the Employment Period that are made through the use of
any of the Confidential Information or any of the Company’s equipment,
facilities, supplies or trade secrets, or that relate to the Company’s business
or the Company’s actual or demonstrably anticipated research and development, or
that result from any work performed by Employee for the Company will belong
exclusively to the Company and will be deemed part of the Confidential
Information for purposes of this Agreement, whether or not fixed in a tangible
medium of expression. The term “Inventions,” as used herein, means any ideas,
designs, concepts, techniques, inventions and discoveries, whether or not
patentable or protectable by copyright and whether or not reduced to practice,
including, but not limited to, devices, processes, drawings, works of
authorship, computer programs, software, source codes, object codes, interfaces
and networks (and all components of the foregoing), methods and formulas
together with any improvements thereon or thereto, derivative works therefrom
and know-how related thereto. The provisions of this section are not meant to
apply to those inventions (1) that Employee creates without the use of any
Confidential Information of the Company and/or without the use of any of the
Company’s resources, equipment, facilities, supplies or trades secrets, (2) that
do not relate to the Company’s business and/or the Company’s actual or
demonstrably anticipated business, research or development, (3) that do not
result from any Company work assigned to or performed by Employee or any other
employee of the Company, and (4) that do not result from any work performed by
Employee during the hours Employee is scheduled to work for the Company or
during the hours Employee is working for the Company.
               (i) Without limiting the foregoing, any such Inventions will be
deemed to be “works made for hire” and the Company will be deemed to be the
owner thereof, provided that in the event and to the extent such works are
determined not to constitute “works made for hire” as a matter of law, Employee
hereby irrevocably assigns and transfers to the Company all right, title and
interest in and to any such Inventions, including but not limited to all related
patents, copyrights and mask works and all applications therefor and filings and
notification with respect thereto.
               (ii) Employee will keep and maintain adequate and current written
records (in the form of notes, sketches, drawings or such other form(s) as may
be specified by the Company) of all Inventions made by Employee during the
Employment Period or thereafter (including but not limited to information
relating to all Inventions which belong exclusively to the Company pursuant to
the provisions of this Section 8(c)), which records will be

-9-



--------------------------------------------------------------------------------



 



available at all times to the Company and will remain the sole property of the
Company. In the event that (A) any Invention is made, conceived of or reduced to
practice by Employee, either solely or in conjunction with others, during the
Employment Period, or (B) any Invention is made, conceived of or reduced to
practice by Employee after the Employment Period which belongs exclusively to
the Company pursuant to the provisions of this Section 8(c), Employee will
promptly give notice and fully disclose in writing such Invention to the
Chairman of the Board and the Board of Directors of the Company.
               (iii) Employee will assist the Company (at the Company’s
expense), either during or subsequent to the Employment Period, to obtain and
enforce for the Company’s benefit, patents, copyrights, and mask work protection
in any country for any and all Inventions made by Employee, in whole or in part,
the rights to which belong to or have been assigned to the Company pursuant to
the provisions of Section 8(c) hereof. Employee agrees to execute all
applications, assignments, instruments and papers and perform all acts as the
Company or its counsel may deem necessary or desirable to obtain any patents,
copyrights or mask work protection in such Inventions and otherwise to protect
the interests of the Company therein. In the event the Company is unable to
secure Employee’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Invention, whether due to mental or physical incapacity or any other
cause, Employee hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Employee’s agents and
attorney-in-fact, to act for and in Employee’s behalf and stead to execute and
file any such document and to do all other lawfully permitted acts to further
the prosecution, issuance, and enforcement of patents, copyrights, or other
right or protections with the same force and effect as if executed and delivered
by Employee.
          (d) All memoranda, notes, lists, records and other documents (and all
copies thereof) constituting Confidential Information (including information
relating to all Inventions which belong exclusively to the Company pursuant to
the provisions of Section 8(c) above) made or compiled by Employee or made
available to Employee during or after the Employment Period shall be the
Company’s property, shall be kept confidential in accordance with the provisions
of this Section 8 and shall be delivered to the Company at any time upon request
and upon the termination of Employee’s employment.
          (e) To the extent, if any, that Employee has knowledge of information
that is proprietary to a third party or that is subject to confidentiality
restrictions properly placed upon it by a third party that would prevent Company
from having access to such information (collectively “Third Party Information”),
Employee’s duties hereunder expressly exclude use or disclosure of such
information. Company expressly disclaims any request or

-10-



--------------------------------------------------------------------------------



 



requirement that Employee disclose or use Third Party Information with in
connection with employment hereunder; and, if Employee encounters such request
or requirement, Employee will not make such disclosure or use but shall instead
promptly report such request or requirement to the Company’s acting compliance
officer.
          (f) To the extent that Employee has been employed or retained by any
third party in the past whereby Employee has come into possession of Third Party
Information, Employee warrants and represents that the performance of Employee’s
duties for Company as they have been described by Company in negotiation of this
Agreement would not naturally, necessarily or inevitably involve or require use
or disclosure by Employee of Third Party Information.
          (g) Employee warrants and represents that Employee has not retained
copies or records of any Third Party Information from any prior employment or
consulting engagement.
     9. Covenant Against Competition.
     Employee covenants and agrees that:
          (a) During the Non-Compete Period (as hereinafter defined), Employee
shall not, in the Geographic Area (as hereinafter defined): (i) engage in any
business competitive with the Company Business (as hereinafter defined);
(ii) render any services in any capacity to any person or entity engaged in any
business competitive with the Company Business; or (iii) acquire an interest in
any person or entity engaged in any business competitive with the Company
Business as a partner, shareholder, director, officer, employee, principal,
manager, member, agent, trustee, consultant or in any other relationship or
capacity, provided, however, Employee may own, directly or indirectly, solely as
a passive investment, securities of any such entity which are traded on any
national securities exchange if Employee (A) is not a controlling person of, or
a member of a group which controls, such entity, and (B) does not, directly or
indirectly, own 1% or more of any class of securities of such entity.
          (b) During the Non-Compete Period, Employee shall not, without the
prior written consent of the Company, directly or indirectly, on behalf of
himself or any other person or entity, solicit or encourage any Employee of the
Company or any of its Affiliates to leave the employment of the Company or any
of its Affiliates, or hire any Employee who has left the employment of the
Company or any of its Affiliates within one year of the termination of such
Employee’s employment with the Company or any of its Affiliates.

-11-



--------------------------------------------------------------------------------



 



          (c) During the Non-Compete Period, Employee shall not, in the
Geographic Area, directly or indirectly (i) solicit or encourage any customer or
client of the Company to engage the services competitive with the Company
Business of Employee or of any person or entity (other than the Company) in
which Employee is a partner, shareholder, director, officer, employee,
principal, member, manager, agent, trustee, consultant or engaged in any other
relationship or capacity, or (ii) accept orders or business that is competitive
with the Company Business from, or agree to provide services competitive with
the Company Business to, any customer or client of the Company, on behalf of
Employee or of any person or entity (other than the Company) in which Employee
is a partner, shareholder, director, officer, employee, principal, member,
manager, agent, trustee, consultant or engaged in any other relationship or
capacity.
          (d) If any provision of Sections 8 or 9 is held to be unenforceable,
it is the intention of the parties that the court making such determination
shall modify such provision, so that the provision shall be enforceable to the
greatest extent permitted under the law, and that such provision shall then be
applicable in such modified form.
          (e) As used herein:
               (i) “Affiliate” shall mean any entity directly or indirectly
controlling, controlled by, or under common control with the Company and any
entity in which the Company is a general partner, member, manager or holder of
greater than a 10% common equity, partnership or membership interest.
               (ii) “Company Business” shall mean the business of the Company at
the time a violation of this Section 9 is alleged to occur or, if such alleged
occurrence is after Employee’s employment is terminated, the business of the
Company at the time such employment terminates.
               (iii) “Geographic Area” shall mean the United States and Canada.
               (iv) “Non-Compete Period” shall mean the period during which
Employee is employed by the Company and an additional period of one year
following the termination of Employee’s employment with the Company for any
reason.
     10. Enforcement by Injunction.
Employee acknowledges and agrees that the Company will be irreparably damaged if
Employee fails to comply with the provisions of Sections 8 or 9. Accordingly,
the Company shall be entitled to (i) an injunction or any other appropriate
decree of specific performance (without the necessity of posting any

-12-



--------------------------------------------------------------------------------



 



bond or other security in connection therewith) in case of any breach or
threatened breach of Employee’s covenants under Sections 8 or 9, (ii) damages in
an amount equal to all compensation, profits, monies, accruals, increments or
other benefits derived or received by Employee (or any associated party deriving
such benefits, including but not limited to any future employer of Employee) as
a result of any breach of Employee’s covenants under Section 8, and (iii)
indemnification against any other losses, damages, costs and expenses, including
reasonable and actual attorneys’ fees and court costs, incurred by the Company
in connection with claims of third parties arising out of any breach of
Employee’s covenants under Section 8. Such remedies shall not be exclusive and
shall be in addition to any other remedy, at law or in equity, which the Company
may have for any breach or threatened breach of Sections 8 or 9 by Employee.
     11. Notices.
     Any and all notices or other communications required or permitted to be
given under any of the provisions of this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or mailed by
first class registered mail, return receipt requested, or by commercial courier
or delivery service, by facsimile or by receipted e-mail, addressed to the
parties at the addresses set forth below their signatures hereto (or at such
other address as any party may specify by notice to all other parties given as
aforesaid).
     12. Arbitration.
     Any dispute or controversy arising under this Agreement or concerning
Employee’s employment with the Company (including, without limitation, any
controversy as to the arbitrability of any dispute), including but not limited
to any claims arising out of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and/or
Massachusetts General Laws Chapter 151B, shall be settled exclusively by
arbitration to be held in Boston, Massachusetts, before a single arbitrator in
accordance with the rules of the American Arbitration Association then in effect
relating to the arbitration of employment disputes, provided, however, that any
claims arising out of Sections 8, 9 and/or 10 of this Agreement may be resolved
either through arbitration or through the court system. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction, and the parties
consent to the jurisdiction of the Massachusetts courts for that purpose.
     13. Miscellaneous.
          (a) This Agreement (together with any amendments or additions that are
executed by the parties hereto and that explicitly reference this

-13-



--------------------------------------------------------------------------------



 



Agreement and together with Exhibit A attached) constitutes the entire agreement
of the parties with respect to the subject matter hereof and may not be
modified, amended or terminated except by a written agreement signed by all
parties hereto.
          (b) No waiver of any breach or default hereunder shall be considered
valid unless in writing signed by all parties hereto, and no such waiver shall
be deemed a waiver of any subsequent breach or default of a similar nature.
          (c) If any provisions of this Agreement shall be held unenforceable,
such unenforceability shall attach only to such provisions and shall not render
unenforceable any other severable provisions of this Agreement, and this
Agreement shall be carried out as if any such unenforceable provisions were not
contained herein, unless the unenforceability of such provisions substantially
impairs the benefits of the remaining portions of this Agreement.
          (d) This Agreement may be executed in two or more counterparts, each
of which shall be deemed one original.
          (e) This Agreement shall be deemed to be a contract under the laws of
the Commonwealth of Massachusetts and for all purposes shall be construed and
enforced in accordance with the internal laws of said Commonwealth.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

             
Robert M. Hueber
  athenahealth, Inc.    
 
           
/s/ Robert M. Hueber
 
Employee signature
           
 
           
Address:
41 Claypit Road
Wayland, MA 01778
  By:   /s/ Jonathan Bush
 
Name: Jonathan Bush
Title:   CEO
Address: One Moody Street,
                 Waltham, MA 02453    

-14-



--------------------------------------------------------------------------------



 



Exhibit A
Bonus
A. Conditions:
1. The Company will pay contingent bonuses to Employee in the form of cash
bonuses and additional grants of options to purchase Company common stock,
subject to the following conditions:
a. All options under this Agreement will be granted under the terms of the Stock
Option and Incentive Plan of the Company in effect at the time that the Company
makes the grant and will be subject to the terms of the stock option agreement
generally applied by the Company to non-qualified grant of bonus stock options
to senior-level employees in effect at the time that the Company makes the grant
(except to the extent of the vesting schedule described below).
b. The option exercise price under the grants will be the fair market value of
the stock as determined by the Board of Directors at the time of the grant.
2. For purposes of calculation of bonuses hereunder, sales will be calculated as
set forth in Section 3 of the Agreement.
3. The right to purchase shares under each option, once granted, will vest in
monthly amounts following the vesting start date at a rate of 2.08% per month of
the total shares (rounded down to the nearest whole share) originally subject to
the option, until no further unvested shares remain subject to the option. For
purposes of calculating vesting the vesting start date shall be the date of the
issuance of the option.
4. Any unvested shares remaining under an option grant made under this Exhibit A
of this Agreement will vest immediately upon termination of the Employee’s
employment by the Company without Cause or Termination of the Employee’s
employment for Good Reason.
5. The Employee will qualify for bonuses under this Agreement only if (i) the
Employee is employed by the Company and has otherwise performed his obligations
to date under this Agreement at the date that the milestone required for the
issuance of the option is achieved and (ii) Employee has served in a senior
sales position substantially responsible for Company-wide sales for at least 45
days during the quarter to which the relevant bonus

-15-



--------------------------------------------------------------------------------



 



relates (an “Event”). Both the Company and the Employee agree that the Employee
shall have no right or interest in all or any portion of any bonus before the
relevant Event. Notwithstanding any communication, representation or
understanding of the parties to the contrary, any and all bonuses made under
this Agreement are made only as an incentive to the performance of the Employee
following the relevant Event and not as consideration for services preceding
such Event.
6. The quarterly quota used to calculated the bonuses below will be a quota for
sales Company-wide and will be set before the beginning of any quarter by the
Company after consultation with Employee. In no event will the sum of the
quarterly quota’s in a fiscal year exceed the annual quota set by the Company as
set forth in Section 3 of the Agreement. The calculation of sales and the
payment of commissions shall be made in accordance with the Company’s sales and
commissions plan then in effect.
B. Cash Bonus:
The Company will pay Employee a cash bonus for each quarter within a fiscal year
that the Company sales meet the sales quota. The bonus will be in the following
amounts and will be paid within thirty (30) days after the end of each quarter:

  (1)   $3,000 for the first time during a fiscal year that the sales quota is
met for any fiscal quarter ;     (2)   $5,000 for the second time during a
fiscal year that the sales quota is met for any fiscal quarter;     (3)   $9,000
for the third time during a fiscal year that the sales quota is met for any
fiscal quarter; and     (4)   $15,000 if the sales quota is met in all four
quarters in a fiscal year.

C. Stock Option Bonus:
The Company will grant to Employee a bonus in the form of non-qualified stock
options for each quarter during fiscal years 2002 and 2003 and for each of the
first three quarters of fiscal 2004 that the Company sales exceed the sales
quota for such quarter. Each option vesting start dates will be the last day of
the quarter in the which the condition giving rise to the option has occurred,
and the options relating to any quarter will be granted at the meeting

-16-



--------------------------------------------------------------------------------



 



of Company’s Board of Directors next following the end of the quarter. The
options will be in the following amounts under the following conditions:

  (1)   5,000 options if 105% or more but less that 110% of the sales quota is
attained in any quarter;     (2)   10,000 options if 110% or more, but less that
115% of the sales quota is attained in any quarter;     (3)   15,000 options if
115% or more, but less that 120% of the sales quota is attained in any quarter;
    (4)   20,000 options if 120% or more, but less that 125% of the sales quota
is attained in any quarter; or     (5)   25,000 options if 125% or more of the
sales quota is attained in any quarter.

In addition, for every BDM hired by the Company within twenty four (24) months
of the date hereof that attains twelve months of such BDM’s sales quota within
the first fifteen months of their hire date and during the employment of the
Employee hereunder, Employee shall receive 20,000 non-qualified options[covered
in A].

-17-